DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (4533212) hereafter Shimizu.
 	Regarding claim 1, Shimizu discloses a matte box assembly for a lens coupled to a camera, comprising: a body (fig. 6, mount member “3” and cover “7” as the claimed “body”) and comprising a first side and a second side opposite the first side (shown in fig. 6); a lens coupler (1) removably connected to the first side of the body (elements 3 and 7) and configured to removably couple the body to the lens (col. 2, lines 35-40); and a filter holder (14) on the second side of the body, the filter holder (14) configured to removably secure a filter (11) at a frontmost portion of the body (col. 2-col. 3, see fig. 6).
 	Regarding claim 2, Shimizu discloses the matte box assembly of claim 1, wherein the filter holder (14) comprises a first guide located on a top edge of the body; and a second guide located on a bottom edge of the body, wherein the first guide, the second guide, and a side of the body defining a space for receiving the filter (fig. 3A and 3B, col. 4, lines 10-20) .  
 	Regarding claim 3, Shimizu discloses the matte box assembly of claim 2, wherein the first guide comprises a first angled bar, and the second guide comprises a second angled bar that extends in parallel with the first angled bar (fig. 3A, 3B, 6, col. 3, lines 15-60).  
 	Regarding claim 4, Shimizu discloses the matte box assembly of claim 2, further comprising a safety mechanism configured to engage an edge of the filter to prevent the filter from sliding out from the filter holder (fig. 3A, 3B, 6, col. 3, lines 15-60).     
 	Regarding claim 5, Shimizu discloses the matte box assembly of claim 4, wherein the safety mechanism comprises a retractable pin that is moveable between a retracted position and a released position, the retractable pin at the released position configured to prevent the filter from sliding out from the filter holder (fig. 3A, 3B, 6, col. 3, lines 15-60).    
 	Regarding claim 6, Shimizu discloses the matte box assembly of claim 4, wherein the body comprises a protrusion for preventing the filter from sliding out from the filter holder, the protrusion and the safety mechanism respectively located on opposite sides of the body (fig. 3A, 3B, 6, col. 3, lines 15-60, col. 4, lines 5-35).      
 	Regarding claim 7, Shimizu discloses the matte box assembly of claim 1, wherein the lens coupler comprises an internal thread and an external thread, the external thread configured to engage an internal thread of the lens, the internal thread configured to engage an external thread of a circular filter (fig. 6, col. 2).  
 	Regarding claim 8, Shimizu discloses the matte box assembly of claim 1, wherein the lens coupler comprises an internal thread and an external thread, the external thread configured to engage an internal thread of a circular filter that is installed on the lens (col. 2 and col. 3).  
 	Regarding claim 9, Shimizu discloses the matte box assembly of claim 1, further comprising a flag removably connected to the body, the flag pivotable against the body to block light from a predetermined direction (fig. 6, col. 2 – col. 4).  
 	Regarding claim 10, Shimizu discloses the matte box assembly of claim 9, further comprising a socket attached to the body and configured to receive a bolt attached to the flag (fig. 6).  
 	Regarding claim 11, Shimizu discloses the matte box assembly of claim 1, further comprising a fastening mechanism configured to receive a portion of the lens coupler (fig. 6, col. 2, line 35 – col. 4, line 35).  
 	Regarding claim 12, Shimizu discloses the matte box assembly of claim 11, wherein the fastening mechanism comprises: a tube portion having an opening for receiving the lens coupler, a diameter of the opening being not smaller than a diameter of the lens coupler; a screw located at a circumference of the tube portion, and a slider controlled by the screw, the slider movable in a first direction toward a center of the opening to secure the lens coupler in the opening, and the slider movable in a second direction away from the center of the opening to release the lens coupler from the opening (fig. 6, col. 2, line 35 – col. 4, line 35).  
 	Regarding claim 13, Shimizu discloses the matte box assembly of claim 1, wherein the lens coupler comprises: a first portion with a first diameter configured to be received in an opening of the matte box; and   a second portion with a second diameter and an external thread configured to engage an internal thread of the lens (fig. 6).  
 	Regarding claim 14, Shimizu discloses the matte box assembly of claim 13, wherein the lens coupler further comprises an internal thread configured to engage an external thread of a circular filter installed in a center opening of the lens coupler (col. 2, lines 35 – col. 3, line 65).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872